Citation Nr: 0202573	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a right hand scar.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A personal hearing was held in February 2001 at the San Juan, 
Puerto Rico, RO.

The veteran has been asserting that his service-connected 
disability consists of more than the scar for which service 
connection has been granted.  The Board notes that the RO has 
not specifically adjudicated a claim for service connection 
for right hand disability in addition to the scar.  The 
disability from the veteran's service-connected scar may be 
evaluated without consideration of any disability that may 
exist in addition to that imposed by the scar.  Consequently, 
the Board concludes that the issue of service connection for 
right hand disability is not inextricably intertwined with 
the issue of the evaluation of the service-connected scar, 
currently before the Board on appeal. Cf. Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (claim for service 
connection for heart disorder inextricably intertwined with 
claim for increased rating for anxiety neurosis).

The Board refers the San Juan, Puerto Rico, RO to the 
veteran's claim for entitlement to service connection for a 
separate right hand disability, specifically, a right hand 
fourth finger trigger condition.  This matter is referred to 
the RO for adjudication.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.   Residuals of a right hand scar are manifested by a scar 
on the palm of the right hand that does not limit the 
function of the hand, is not poorly nourished or ulcerated, 
and is not tender or painful on objective demonstration. 


CONCLUSION OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of a right hand scar are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the disability due to his service-
connected scar on his right palm from an injury during 
service is more severe than currently evaluated, and that an 
increased evaluation should be assigned.  After a review of 
the evidence, the Board finds that the evidence does not 
support his contentions, and that his claim for a higher 
evaluation should be denied.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  The RO has 
rated the veteran's scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.

I.  Entitlement to an Increased Evaluation for Right Hand 
Scar

In January 1970, the veteran was assigned service connection 
for a right hand scar with a noncompensable (zero percent) 
rating effective from November 1969.  The noncompensable 
rating has remained in effect to the present.  

In order to evaluate the severity of a particular disability, 
it is essential to consider its history. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Under Diagnostic Code 7805, a scar is rated based upon 
limitation of function to the part affected.  See 38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7805.  

In the April 2001 VA Compensation and Pension Examination 
report, the examiner noted that the veteran's right hand scar 
was well healed and not tender upon palpitation.  The same 
April 2001 examination report showed that the veteran 
exhibited normal muscle strength in his right hand and no 
functional or anatomical defects.  The findings concerning 
the right hand scar are consistent with the VA treatment 
records.  The examiner, in the April 2001 report, also made a 
reference to the veteran's service medical records from 
December 1969, stating that the right hand injury the veteran 
suffered during service did not affect any tendons or cause 
any functional impairment. Based on this evidence, the 
veteran cannot receive a compensable evaluation under 
Diagnostic Code 7805.

Other diagnostic criteria, such as those enumerated at 
Diagnostic Codes 7803 and 7804, allow for the assignment of 
higher disability ratings.  Diagnostic Code 7803 allows for a 
10 percent rating if the scar is superficial and poorly 
nourished with repeated ulceration.  Under Diagnostic Code 
7804, a superficial scar that is tender and painful on 
objective demonstration can receive a 10 percent rating.  See 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803, 7804 (2001). 
In the April 2001 VA Compensation and Pension Examination 
report, the examiner noted that the veteran's right hand scar 
was well healed and not tender upon palpitation.  This is 
consistent with the information in the VA treatment records.  
Consequently, the veteran does not demonstrate the criteria 
for a higher rating or for a separate compensable rating 
under these diagnostic codes.  See 38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet App 259 (1994)(Impairments associated with a 
veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).  

In brief, the veteran's claim for increased evaluation must 
be denied.  The evidence does not allow the veteran to 
receive an increased (compensable) rating under Diagnostic 
Code 7805, under which he is currently rated, or any other 
applicable diagnostic code.  The Board finds that the 
evidence shows that the noncompensable (zero percent) rating 
currently in effect for the veteran's right hand scar is 
still appropriate.

II. Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased (compensable) evaluation for 
residuals of a right hand scar, specifically in the rating 
decision, statement of the case, and May 2001 informing him 
of the VCAA.  The veteran has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Moreover, the veteran has 
been afforded VA examination in connection with his claim.  
The Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a right hand scar is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

